Exhibit 10.3 LONGWEI PETROLEUM INVESTMENT HOLDING LIMITED CERTIFICATE OF DESIGNATIONS OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES A CONVERTIBLE PREFERRED STOCK The undersigned, Cai Yongjun does hereby certify that: 1.He is the Chief Executive Officer of Longwei Petroleum Investment Holding Limited, a Colorado Company (the “Company”). 2.The Company is authorized to issue One Hundred Million shares of Preferred Stock, no par value per share (“Preferred Stock”), none of which have been previously issued. 3.The following resolutions were duly adopted by the Board of Directors: WHEREAS, the Certificate of Incorporation of the Company provides for a class of its authorized stock known as Preferred Stock, comprised of One Hundred Million no par value, issuable from time to time in one or more series; WHEREAS, the Board of Directorshas the authority, without action by the shareholders, to issue all or any portion of the authorized but unissued Preferred Stock in one or more series and to determine the voting rights, preferences as to dividends and liquidation, conversion rights, and other rights of such series; and WHEREAS, it is the desire of the Board of Directors, pursuant to its authority as aforesaid, to fix the rights, preferences, restrictions and other matters relating to a series of the preferred stock, which shall consist of up to Fourteen Million (14,000,000) shares of the Preferred Stock, which the Company has the authority to issue, as follows: NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide for the issuance of a series of Preferred Stock and does hereby fix and determine the rights, preferences, restrictions and other matters relating to such series of Preferred Stock as follows: TERMS OF PREFERRED STOCK Section 1. Definitions. Capitalized terms used and not otherwise defined herein that are defined in the Purchase Agreement (as defined below) shall have the meanings given such terms in the Purchase Agreement.For the purposes hereof, the following terms shall have the following meanings: “4.9% Limitation” shall have the meaning set forth in the Purchase Agreement. “Board of Directors” means the Board of the Directors of the Company “Certificate” means this Certificate of Designations, Preferences and Rights. 1 “Closing Date” means the Closing Date, as defined in the Purchase Agreement. “Commission” means the Securities and Exchange Commission. “Common Stock” means the Company’s common stock, no par value per share, and stock of any other class into which such shares may hereafter have been reclassified or changed. “Common Stock Equivalents” means any securities of the Company or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock. “Conversion Date” shall have the meaning set forth in Section 6(a). “Conversion Ratio” shall mean the number of shares of Common Stock issuable upon conversion of one share of Series A Preferred Stock.Each share of Series A Preferred Stock shall be initially convertible into one (1) share of Common Stock, subject to adjustment as provided in this Certificate. “Conversion Price” shall mean One Dollar Ten Cents ($1.10), subject to adjustment as provided in this Certificate. “Conversion Shares” means, collectively, the shares of Common Stock into which the shares of Series A Preferred Stock are convertible in accordance with the terms hereof. “Conversion Shares Registration Statement” means a registration statement that meets the requirements of the Registration Rights Agreement and registers the resale of the Conversion Shares by the Holder, who shall be named as a “selling stockholder” thereunder, all as provided in the Registration Rights Agreement. “Conversion Value” means an amount determined by multiplying the number of Conversion Shares as to which a value is to be determined by the average of the closing prices of the Common Stock on the principal market or exchange on which the Common Stock is traded or quoted for the five days prior to the date as of which a Conversion Value is being determined. “Effective Date” means the date that the Conversion Shares Registration Statement is declared effective by the Commission. “Exchange Act” means the
